Lumpkin, J.
Even if the machinery for the agreed price of which the action was brought was in fact defective or worthless, yet as the defendant, after the most complete and ample opportunities for trying and testing it, and,with full knowledge of its character and of all its alleged defects, deliberately promised in writing to pay for it, she could not thereafter set up in resistance to such action the defense of failure of consideration predicated upon alleged defectiveness or worthlessness of the machinery. Judgment reversed.
J. M. Mathews and J. II. Martin, for plaintiff.
Henry Persons & Son and J. L. Willis, for defendant.